Juniata Valley Financial Corp
EXECUTIVE ANNUAL INCENTIVE PLAN

Exhibit A – Participation
Plan Year 2010

(Participating employees and their participant categories should be listed at
the beginning of each year and adjusted for changes in participation throughout
the year.)

Category 1 –Francis Evanitsky – President and Chief Executive Officer

Category 2 - Marcie Barber – COO, SVP-Community Banking Division Manager

JoAnn McMinn – CFO, SVP

Category 3 –Pamela Eberman – SVP-Human Resource Manager

Wesley Weymers – SVP-Loan Division Manager

Steven Kramm – SVP-Operations/Technology Division Manager

Donald Shawley – SVP-Trust and Investment Management Division

Patricia Yearick – SVP-Community Banking Division

1

Juniata Valley Financial Corp
Executive Annual Incentive Plan

Exhibit B – Bank Performance Factors and Award Schedule

Plan Year 2010

Category 1 – CEO Position

                  Goals Performance Measures (Basic) Earnings Per Share (75%)  
Threshold  
Target
  Optimum        
 
        $ 1.17    
$1.23
  $ 1.35   Return on Average Equity (25%)   Threshold  
Target
  Optimum        
 
          9.44 %  
9.94%
    10.94 % Awards (% of Base Pay)   Threshold  
Target
  Optimum        
 
          12 %  
20%
    30 %

Parameters

1. Company measures will be 75% EPS and 25% ROAE.

2. After the award is calculated according to the above schedule, the Board has
the authority to adjust the award plus or minus 10% based on the participant’s
individual performance for the year.



  3.   Both Financial Measures must meet threshold to initiate an award in the
plan.



  4.   Will interpolate awards between threshold, target, and optimum.



  5.   Will pay for performance above optimum at a scale of one-half the
increase between target and optimum.



  6.   Pay is defined as total base pay for the applicable plan year.

2





Juniata Valley Financial Corp
Executive Annual Incentive Plan

Exhibit B – Bank Performance Factors and Award Schedule

Plan Year 2010

                                              Category 2                        
                                                                      Bank Goal
– EPS and ROAE (same as Category 1)                              
 
          Threshold   Target   Optimum  
        Award as a % of pay
    4.0 %     10.0 %     15.0 %            
 
                  Individual Award  
 
                     
 
  Not Meet   Meets Minimal   Meets   Exceeds Some   Exceeds Most        
Award as a % of pay
    0 %     2-2.5 %     4-6 %     6-7 %   8-10% Notes:  


 
 
 
 
 
  1.     Bank must achieve minimum of $1.17 EPS and 9.44% ROAE to generate any
payment.
              2.     Bank performance between EPS and ROAE points is
interpolated for awards.
              3.     Moderate flexibility in total award.
                              4.     Employee must be at least at “meets
minimal” level to earn individual award portion and annual performance
evaluation
        must be at least satisfactory for payment of an award
                           
under plan.
 
 
 
 
 
  5.     Individual award rating determined by assessing performance of
established objectives.
      6.     Pay is defined as total base pay for applicable plan year.
                   

3

Juniata Valley Financial Corp
Executive Annual Incentive Plan

Exhibit B – Bank Performance Factors and Award Schedule

Plan Year 2010

                                              Category 3                        
                                                                      Bank Goal
– EPS and ROAE (same as Category 1)                              
 
          Threshold   Target   Optimum  
        Award as a % of pay
    3.0 %     7.5 %     12.5 %            
 
                  Individual Award  
 
                     
 
  Not Meet   Meets Minimal   Meets   Exceeds Some   Exceeds Most        
Award as a % of pay
    0 %     2-2.5 %     4-6 %     6-7 %   8-10% Notes:  


 
 
 
 
 
  1.     Bank must achieve minimum of $1.17 EPS and 9.44% ROAE to generate any
payment.
              2.     Bank performance between EPS points is interpolated for
awards.
                      3.     Moderate flexibility in total award.
                                    Employee must be at least at “meets minimal”
level to earn individual award portion and annual performance evaluation
  4.     must be at least satisfactory for payment of an award under plan.
              5.     Individual award rating determined by assessing performance
of established objectives.
      6.     Pay is defined as total base pay for applicable plan year.
                   

4